DETAILED ACTION 

Applicant's submission filed on 08/26/2021 has been entered.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  Appropriate correction is required.
Referring to claims 1 and 19, the terms “a first end” and “a second end” lacks antecedent basis  in line 2 of claim 1  because It is not clear that “a first end” and “a second end” are referred to what (for example, a first end of a first electrical cable or a first end of a first signal conductor).
the terms “the first end of the housing” and “the second end of the housing conductor” in line 15-16 of claim lacks antecedent basis or unclear, because It was not introduced prior.
Similar reason applied to claim 19.
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 

Claims 1, 5, 7-11, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schauer et al. (US5231758, hereinafter Schauer) in view of Sugiono et al. (US20180301242, hereinafter Sugiono). 

Referring to claim 1, Schauer discloses an electrical cable splice (figures 2-3) comprising:
a housing (a housing including 5 and 8) extending between a first end and a second end (between a first and opposing second end of ), the housing having a first channel (a first recess accommodating a second conductor 2 and a first conductor 4) and a second channel (a second recess accommodating a forth conductor 2 and a third conductor 4), 
the first channel  (the first recess accommodating the first conductor 4 and the second conductor 2)  configured to hold a first signal conductor  (the first recess configured to hold the first conductor 4 of a cable 3; Note; configure to defines only intended use, however, examiner provided in term of structure, not in term of intended use) of a first electrical cable therein and configured to hold a second signal conductor of a second electrical cable  (the first recess configured to hold  the second conductor 2 of a cable 1) therein in electrical engagement with the first signal conductor such that the first and second signal conductors are electrically interconnected (see electrically interconnection between the first conductor 4 and the second conductor 2 in  figures 2-3;), the first channel being sized to hold the first and second signal conductors such that the first and second signal conductors are connected together in physical contact to electrically connect the first and second signal ( the first recess having size such that frictionally holding the first and second signal conductors, see figure 3 and the first and second signal conductors are connected together in physical contact to electrically connect the first and second signal conductors, see figures 2-3, see side and top view in figure 2-3, wherein physical contact made between two conductor first and then solder used on top of conductor 4 (in figure 2) which spread on side (in figure 3)),
the second channel  (the second recess accommodating the third conductor 4 and the forth conductor 2)  configured to hold a third signal conductor  of a first electrical cable therein (the first recess configured to hold the third conductor 4 of a cable 3; Note; configure to defines only intended use, however, examiner provided in term of structure, not in term of intended use)  and configured to hold a second signal conductor of a second electrical cable  therein (the first recess configured to hold  the forth conductor 2 of a cable 1) in electrical engagement with the first signal conductor such that the first and second signal conductors are electrically interconnected (see electrical interconnection between the third conductor 4 and the forth conductor 2 in  figures 2-3), the second channel is sized to hold the third and fourth signal conductors such that the third and fourth signal conductors are coupled together in physical contact to electrically connect the third and fourth signal conductors ( the second recess having size such that frictionally holding the third and forth signal conductors, see figure 3 and the first and second signal conductors are connected together in physical contact to electrically connect the third and forth signal conductors, see figures 2-3, see side and top view in figure 2-3, wherein physical contact made between two conductor first and then solder used on top of conductor 4 (in figure 2) which spread on side (in figure 3))
the first channel having a first width at the first end of the housing and the first channel having a second width at the second end of housing wider than the first width to accommodate the first signal conductor and the second signal conductor, respectively ( a second width of the first recess at cable 1 accommodating the second conductor 2 in wider than a first width of the first recess at cable 3 accommodating the first conductor 4), wherein the second signal conductor has a greater diameter than the second signal conductor (the electrical conductor 2 has a greater diameter than the electrical conductor 1, see figure 2), 
the second channel having a third width at the first end of the housing and the second channel having a fourth width at the second end of the housing wider than the third width to accommodate the third signal conductor and the fourth signal conductor, respectively ( a forth width of the second recess at cable 1 accommodating the forth conductor 2 in wider than a third width of the second recess at cable 3 accommodating the third conductor 4), wherein the fourth signal conductor has a greater diameter than the third signal conductor (the electrical cable 1 has a greater diameter than the electrical cable 3).

Schauer fails to disclose a ground shield external to the housing, the ground shield surrounding the housing along the first and second channels to provide electrical shielding for the interface between the first and second signal conductors and to provide electrical shielding for the interface between the third and fourth signal conductors, the 

Sugiono discloses a ground shield  external to the housing (11 in figure 5), the ground shield (11 external to the housing within in figure 5) surrounding the housing along the first and second channels to provide electrical shielding for the interface between the first and second signal conductors (11 shielding the interface between one of conductors 62 at first end and 62 at second end ) and to provide electrical shielding for the interface between the third and fourth signal conductors (11 shielding the interface between another of conductors 62 at first end and 62 at second end), the ground shield configured to be electrically connected to the first electrical ground conductor of the first electrical cable at a first ground interface (11 connected ground conductor 15  at 62 at first end), the ground shield configured to be electrically connected to the second electrical ground conductor at a second ground interface of the first electrical cable (11 connected ground conductor 15  at 62at second end ).

It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable splice of Schauer to have shield arrangement as taught by Sugiono in order to shield conductors form noise or disturbance and/or improve cross talk; paragraph 006 of Sugino states, “an object of the present disclosure is to provide a shielded conduction 


Referring to claim 5, Schauer in view of Sugiono disclose the electrical cable splice of claim 1, wherein the ground shield extends forward of a first end of the housing and extends rearward of a second end of the housing, the ground shield engaging and being electrically connected to the first electrical ground conductor forward of the first end of the housing, the ground shield engaging and being electrically connected to the second electrical ground conductor rearward of the second end of the housing. (see the ground shield in figure 2 Schauer in view of figure 5 of Sugiono).

Referring to claim 7, Schauer in view of Sugiono disclose the electrical cable splice of claim 1, wherein the first and second signal conductors are at least one of soldered or welded together (see soldering material 7 in figure 2-3 Schauer).

Referring to claim 8, Schauer in view of Sugiono disclose the electrical cable splice of claim 1, wherein the first channel is sized to accommodate the first and second conductors overlapping each other in the first channel (see the first recess accommodating the first 4 and the second 2 in figure 2-3 Schauer) and the second channel is sized to accommodate the third and fourth conductors overlapping each (see the second recess accommodating the third 4 and the forth 2 in figure 2-3 Schauer).

Referring to claim 9, Schauer in view of Sugiono disclose the electrical cable splice of claim 1, but fails to disclose wherein the ground shield is at least one of welded or soldered to the electrical ground conductors or ferrules of at least one of the first and second electrical cables or ferrules of at least one of the first and second electrical cables (Note: “ferrules of at least one of the first and second electrical cables” is a part of not-elected species).

It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable splice of Schauer to have the ground shield is connected to the electrical ground conductors by the known method such as soldering or welding in order to fix or join permanently together two metal portions to have long life of the joint.

Referring to claim 10, Schauer in view of Sugiono disclose the electrical cable splice of claim 1, but fail to disclose wherein the ground shield is crimped over the first and second electrical cables to electrically engage the ground shield with the electrical ground conductors (15 with 16 crimped with ground shield 11 over cable at first end and at second end in figure 5 of Sugiono; paragraph 0031 of Sugiono states, “the other lengthwise end portion of each of the braided members 15 is placed around the outer circumferential surface of an end portion of the shielding pipe 11 and conductively fixed thereto by being crimped with a metal band 16”)  or ferrules of the first and second electrical cables ( Note: “ferrules of the first and second electrical cables” is part of not-elected species).

Referring to claim 11, Schauer in view of Sugiono disclose the electrical cable splice of claim 1, but fail to disclose wherein the first electrical cable is terminated to an electrical connector.
It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable splice of Schauer in view of Sugiono to the first electrical cable is terminated to an electrical connector in order to electrically connect adjacent electrical component.

Referring to claim 19, Schauer discloses an electrical connector assembly (figures 2-3) comprising:
a first electrical cable (3) having a first signal conductor (a first conductor 4) and a third signal conductor (a third conductor 4), the first electrical cable having at least one insulator (an insulator around 4) surrounding the first signal conductor and the second signal conductor (the first 4 and the third 4), 
a second electrical cable (1) having a second signal conductor (a second conductor 2) and a fourth signal conductor (a forth conductor 2), the second electrical cable (1) having at least one insulator surrounding the second signal conductor and the fourth signal conductor (an insulator around 2), 
(the second conductor 2 has greater diameter than first conductor 4), the fourth signal conductor having a greater diameter than the third signal conductor (the forth conductor 2 has greater diameter than third conductor 4); and 
a cable splice comprising: 
a housing (a housing including 5 and 8) extending between a first end and a second end (between two ends of connector assembly); a housing (a housing including 5 and 8) having a first channel (a first recess having the first 4 and the second 2) and a second channel (a second recess having the third 4 and the forth 2),
the first channel  (the first recess accommodating the first conductor 4 and the second conductor 2)  holding the first signal conductors of the first electrical cable therein (the first 4 of the cable 3) therein and holding the second signal conductors of the second electrical cable therein (the second 2 of the cable 1) in electrical engagement with the first signal conductor such that the first and second signal conductors are electrically interconnected  (the first recess holds the first conductor 4 of the cable 3 and holds  the second conductor 2 of the cable 1; see electrically interconnection between the first conductor 4 and the second conductor 2 in  figures 2-3; column lines states, “The ends of both lines 1 and 3 are then placed into a support 5 made of insulation material, which is equipped with corresponding recesses, into which the ends of both lines 1 and 3, as well as the conductors 2 and 4, can be inserted and affixed in their proper positions…..After the connections 6 and 7 have been completed, the support 5 with the attached lines 1 and 3 is placed into an injection mold (not shown), in which a cover 8 is molded to support 5. The insulation material of the cover 8 thereby penetrates into all recesses and gaps of the support 5, and fills them completely. The insulation material of the cover 8 is chosen so that it bonds firmly with the support 5”), 
the second channel (the second recess accommodating the third conductor 4 and the forth conductor 2) holding the third signal conductors of the first electrical cable therein (the third 4 of the cable 3) therein and holding the forth signal conductors of the second electrical cable therein (the forth 2 of the cable 1) in electrical engagement with each other such that the third and fourth signal conductors are electrically interconnected (the second recess holds the third conductor 4 of the cable 3 and holds  the forth conductor 2 of the cable 1; see electrical interconnection between the third conductor 4 and the forth conductor 2 in  figures 2-3), the second channel is sized to hold the third and fourth signal conductors such that the third and fourth signal conductors are coupled together in physical contact to electrically connect the third and fourth signal conductors ( the second recess having size such that frictionally holding the third and forth signal conductors, see figure 3 and the first and second signal conductors are connected together in physical contact to electrically connect the third and forth signal conductors, see figures 2-3, see side and top view in figure 2-3, wherein physical contact made between two conductor first and then solder used on top of conductor 4 (in figure 2) which spread on side (in figure 3))
the first channel having a first width at the first end of the housing and the first channel having a second width at the second end of the housing wider than the first ( a second width of the first recess at cable 1 accommodating the second conductor 2 in wider than a first width of the first recess at cable 3 accommodating the first co engaging featurenductor 4), ( the first recess having size such that frictionally holding the first and second signal conductors, see figure 3 and the first and second signal conductors are connected together in physical contact to electrically connect the first and second signal conductors, see figures 2-3, see side and top view in figure 2-3, wherein physical contact made between two conductor first and then solder used on top of conductor 4 (in figure 2) which spread on side (in figure 3))
 
the second channel having a third width at the first end and the second channel having a fourth width at the second end wider than the third width to accommodate the third signal conductor and the fourth signal conductor, respectively (a forth width of the second recess at cable 1 accommodating the forth conductor 2 in wider than a third width of the second recess at cable 3 accommodating the third conductor 4).

Schauer fails to disclose the first electrical cable having a first electrical ground conductor surrounding the at least one insulator to provide electrical shielding for both the first signal conductor and the third signal conductor; 

and a ground shield external to the housing, the ground shield surrounding the first and second signal conductors to provide electrical shielding for the interface between the first and second signal conductors, the ground shield surrounding the third and fourth signal conductors to provide electrical shielding for the interface between the third and fourth signal conductors, the ground shield being electrically connected to the first electrical ground conductor, the ground shield being electrically connected to the second electrical ground conductor;
an electrical connector terminated to the first electrical cable.


Sugiono discloses the first electrical cable (a first cable at a first end of shield 11) having a first electrical ground conductor (15) surrounding the at least one insulator (one of 64 or 66 at the first end, see paragraphs 0027-0028 and figure 5), see paragraph to provide electrical shielding for both the first signal conductor and the third signal conductor (two conductors at 62 at the first end); 
the second electrical cable (a second cable at a second end of shield 11)   having a second electrical ground conductor (15) surrounding the at least one insulator (one of 64 or 66 at the first end, see paragraphs 0027-0028 and figure 5) to provide electrical shielding for both the second signal conductor and the fourth signal conductor (two conductors at 62 at the second end),
(11 in figure 5), the ground shield (11 external to the housing within in figure 5) surrounding the first and second conductors to provide electrical shielding for the interface between the first and second signal conductors (11 shielding the interface between one of conductors 62 at first end and 62 at second end ) and the ground shield surrounding the third and fourth signal conductors to provide electrical shielding for the interface between the third and fourth signal conductors (11 shielding the interface between another of conductors 62 at first end and 62 at second end), the ground shield being electrically connected to the first electrical ground conductor at a first ground interface (11 connected ground conductor 15  at 62 at first end), the ground shield being electrically connected to the second electrical ground conductor at a second ground interface (11 connected ground conductor 15  at 62 at second end ).

It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable splice of Schauer to have arrangement as taught by Sugiono because in order to shield conductors form noise or disturbance and/or improve cross talk; paragraph 006 of Sugino states, “an object of the present disclosure is to provide a shielded conduction path that enables a manufacturing operation to be performed easily, and enables preventing positional shift”.

It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable 


Claim 3, and 20 are rejected under U.S.C. 103 as being unpatenengaging featurele over Schauer in view of Sugiono and further in view of George et al. (US9917434, hereinafter George).
Referring to claim 3, Schauer in view of Sugiono disclose the electrical cable splice of claim 1, wherein the ground shield includes a first engaging feature projecting inward from an external surface of the ground shield, the first engaging feature is configured to deflect against and electrically connect to the first electrical ground conductor of the first electrical cable, the ground shield including a second engaging feature projecting inward from the external surface of the ground shield, the second engaging feature is configured to deflect against and electrically connect to the second electrical ground conductor of the second electrical cable.


George discloses the ground shield (260 figure 20) includes a first engaging feature projecting inward from an external surface of the ground shield,;wherein the first engaging feature (one inward portion at 286)  is being deflecengaging featurele against and electrically connect to the first electrical ground conductor of the first electrical cable (one inward portion at 286 is bendable toward one ground conductor of one of the cable to electrically connect one ground conductor of one of the cable to the ground shield 260 ) to electrically connect to the electrical ground conductor  of the first electrical cable; the ground shield including a second engaging feature projecting inward from the external surface of the ground shield (second inward portion at another 286), the second engaging feature is being deflecengaging featurele against and electrically connect to the second electrical ground conductor of the second electrical cable (one inward portion at 286 is bendable toward one ground conductor of one of the cable to electrically connect one ground conductor of one of the cable to the ground shield 260 ).

It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable assembly of Schauer in view of Sugiono to have a ground shield having engaging feature as taught by George in order to provide easy and fast a common electrical connection between the outer conductors of each of cables.

Referring to claim 20, Schauer in view of Sugiono disclose the electrical cable splice of claim 19, wherein the ground shield includes a first engaging feature projecting inward from an external surface of the ground shield, the first engaging feature is configured to deflect against and electrically connect to the first electrical ground conductor of the first electrical cable, the ground shield including a second engaging feature projecting inward from the external surface of the ground shield, the second engaging feature is configured to deflect against and electrically connect to the second electrical ground conductor of the second electrical cable.

George discloses the ground shield (260 figure 20) includes a first engaging feature projecting inward from an external surface of the ground shield,;wherein the first engaging feature (one inward portion at 286)  is being deflecengaging featurele against and electrically connect to the first electrical ground conductor of the first electrical cable (one inward portion at 286 is bendable toward one ground conductor of one of the cable to electrically connect one ground conductor of one of the cable to the ground shield 260 ) to electrically connect to the electrical ground conductor  of the first electrical cable; the ground shield including a second engaging feature projecting inward from the external surface of the ground shield (second inward portion at another 286), the second engaging feature is being deflecengaging featurele against and electrically connect to the second electrical ground conductor of the second electrical cable (one inward portion at 286 is bendable toward one ground conductor of one of the cable to electrically connect one ground conductor of one of the cable to the ground shield 260 ).

It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable assembly of Schauer in view of Sugiono to have a ground shield having engaging feature as taught by George in order to provide easy and fast a common electrical connection between the outer conductors of each of cables.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatenengaging featurele over Schauer in view of Sugiono and further in view of Gommans et al. (US3859455, hereinafter Gommans).

Referring to claim 6, Schauer in view of Sugiono disclose the electrical cable splice of claim 1, but fail to disclose further comprising a strain relief structure that extends over at least a portion of the ground shield to provide strain relief to at least one of the first or second electrical cables.
Gommans a strain relief structure (14 in figure 2 or 5 of Gommans, column 2, lines 50-55 states, “an outer sheath may be provided, for example, by sliding a heat-shrinkable tube of electrically insulating material, for example, polyethylene”) that extends over at least a portion of the ground shield (metal shell 9) to provide strain relief to at least one of the first or second electrical cables (one of the cable in figures 3 and 5).
It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable assembly of Schauer in view of Sugiono to have insulating sheath around ground shield as taught by Gommans because this type arrangement is able to bear load or stress of the cable during bending and pressurizing of the cable assembly, or  this type arrangement further protect ground shield from environment variables such as heat, water to prevent degrading of the ground shield. 

Claim 12-13, 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatenengaging featurele over Schauer et al. (US5231758, hereinafter Schauer) in view of Sugiono et al. (US20180301242, hereinafter Sugiono) and George et al. (US9917434, hereinafter George). 

Referring to claim 12, Schauer discloses an electrical cable assembly (figures 2-3) comprising:
a first electrical cable (3) having a first signal conductor (a first conductor 4) and a third signal conductor (a third conductor 4), the first electrical cable having at least one insulator (an insulator around 4) surrounding the first signal conductor and the second signal conductor (the first 4 and the third 4), 
a second electrical cable (1) having a second signal conductor (a second conductor 2) and a fourth signal conductor (a forth conductor 2), the second electrical cable (1) having at least one insulator surrounding the second signal conductor and the fourth signal conductor (an insulator around 2), 
the second signal conductor having a greater diameter than the first signal conductor (the second conductor 2 has greater diameter than first conductor 4), the fourth signal conductor having a greater diameter than the third signal conductor (the forth conductor 2 has greater diameter than third conductor 4); and 
a cable splice comprising: 
a housing (a housing including 5 and 8) having a first channel (a first recess having the first 4 and the second 2) and a second channel (a second recess having the third 4 and the forth 2),
(the first recess accommodating the first conductor 4 and the second conductor 2)  holding the first and second signal conductors therein in electrical engagement with each other such that the first and second signal conductors are electrically interconnected  (the first recess holds the first conductor 4 of a cable 3 and holds  the second conductor 2 of a cable 1; see electrically interconnection between the first conductor 4 and the second conductor 2 in  figures 2-3; column lines states, “The ends of both lines 1 and 3 are then placed into a support 5 made of insulation material, which is equipped with corresponding recesses, into which the ends of both lines 1 and 3, as well as the conductors 2 and 4, can be inserted and affixed in their proper positions…..After the connections 6 and 7 have been completed, the support 5 with the attached lines 1 and 3 is placed into an injection mold (not shown), in which a cover 8 is molded to support 5. The insulation material of the cover 8 thereby penetrates into all recesses and gaps of the support 5, and fills them completely. The insulation material of the cover 8 is chosen so that it bonds firmly with the support 5”), 
the second channel (the second recess accommodating the third conductor 4 and the forth conductor 2) holding the third and fourth signal conductors therein in electrical engagement with each other such that the third and fourth signal conductors are electrically interconnected (the second recess holds the third conductor 4 of a cable 3 and holds the forth conductor 2 of a cable 1; see electrical interconnection between the third conductor 4 and the forth conductor 2 in figures 2-3), 

Schauer fails to disclose the first electrical cable having a first electrical ground conductor surrounding the at least one insulator to provide electrical shielding for both the first signal conductor and the third signal conductor; 
the second electrical cable having a second electrical ground conductor surrounding the at least one insulator to provide electrical shielding for both the second signal conductor and the fourth signal conductor,
and a ground shield external to the housing, the ground shield surrounding the first and second signal conductors to provide electrical shielding for the interface between the first and second signal conductors, the ground shield surrounding the third and fourth signal conductors to provide electrical shielding for the interface between the third and fourth signal conductors, the ground shield being electrically connected to the first electrical ground conductor, the ground shield being electrically connected to the second electrical ground conductor;
wherein the ground shield includes a first engaging feature projecting inward from an external surface of the ground shield, the first engaging feature is being deflecengaging featurele against and electrically connect to the first electrical ground conductor of the first electrical cable, the ground shield including a second engaging feature projecting inward from the external surface of the ground shield, the second engaging feature is being deflecengaging featurele against and electrically connect to the second electrical ground conductor of the second electrical cable.


Sugiono discloses the first electrical cable (a first cable at a first end of shield 11) having a first electrical ground conductor (15) surrounding the at least one insulator (one of 64 or 66 at the first end, see paragraphs 0027-0028 and figure 5), see paragraph to provide electrical shielding for both the first signal conductor and the third signal conductor (two conductors at 62 at the first end); 
the second electrical cable (a second cable at  a second end of shield 11)   having a second electrical ground conductor (15) surrounding the at least one insulator (one of 64 or 66 at the first end, see paragraphs 0027-0028 and figure 5) to provide electrical shielding for both the second signal conductor and the fourth signal conductor (two conductors at 62 at the second end),
a ground shield  external to the housing (11 in figure 5), the ground shield (11 external to the housing within in figure 5) surrounding the first and second conductors to provide electrical shielding for the interface between the first and second signal conductors (11 shielding the interface between one of conductors 62 at first end and 62 at second end ) and the ground shield surrounding the third and fourth signal conductors to provide electrical shielding for the interface between the third and fourth signal conductors (11 shielding the interface between another of conductors 62 at first end and 62 at second end), the ground shield being electrically connected to the first electrical ground conductor at a first ground interface (11 connected ground conductor 15  at 62 at first end), the ground shield being electrically connected to the second electrical ground conductor at a second ground interface (11 connected ground conductor 15  at 62 at second end ).

It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable splice of Schauer to have arrangement as taught by Sugiono in order to shield conductors form noise or disturbance and/or improve cross talk; paragraph 006 of Sugino states, “an object of the present disclosure is to provide a shielded conduction path that enables a manufacturing operation to be performed easily, and enables preventing positional shift”.


George discloses the ground shield (260 figure 20) includes a first engaging feature projecting inward from an external surface of the ground shield,;wherein the first engaging feature (one inward portion at 286)  is being deflecengaging featurele against and electrically connect to the first electrical ground conductor of the first electrical cable (one inward portion at 286 is bendable toward one ground conductor of one of the cable to electrically connect one ground conductor of one of the cable to the ground shield 260 ) to electrically connect to the electrical ground conductor  of the first electrical cable; the ground shield including a second engaging feature projecting inward from the external surface of the ground shield (second inward portion at another 286), the second engaging feature is being deflecengaging featurele against and electrically connect to the second electrical ground conductor of the second electrical cable (one inward portion at 286 is bendable toward one ground conductor of one of the cable to electrically connect one ground conductor of one of the cable to the ground shield 260 ).

It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable assembly of Schauer in view of Sugiono to have a ground shield having engaging feature as taught by George in order to provide easy and fast a common electrical connection between the outer conductors of each of cables.

Referring to claim 13, Schauer in view of Sugiono and George disclose the electrical cable splice of claim 1, wherein the first channel is sized to hold the first and second signal conductors such that the first and second signal conductors are pressed together in physical contact to electrically connect the first and second signal conductors (the first recess is sized to hold the first 4 and second 2 to pressed together in physical contact to electrically connect the first 2 and second 4 see figure 2 Schauer  in view of figure 5 of  Sugiono), 2PATENT DD-03183 CON (958-2806US2) and wherein the second channel is sized to hold the third and fourth signal conductors such that the third and fourth signal conductors are pressed together in physical contact to electrically connect the third and fourth signal conductors (the second recess is sized to hold the third 4 and the forth 2 to pressed together in physical contact to electrically connect the third 2 and the forth 4 see figure 2 Schauer  in view of figure 5 of  Sugiono). 

Referring to claim 16, Schauer in view of Sugiono disclose the electrical cable splice of claim 1, wherein the ground shield extends forward of a first end of the housing and extends rearward of a second end of the housing, the ground  (see the ground shield in figure 2 Schauer in view of figure 5 of Sugiono).

Referring to claim 17, Schauer in view of Sugiono and George disclose the electrical cable splice of claim 12, wherein the first and second signal conductors are at least one of soldered or welded together (see soldering material 7 in figure 2-3 Schauer).

Referring to claim 18, Schauer in view of Sugiono and George disclose the electrical cable splice of claim 12, wherein the first channel is sized to accommodate the first and second conductors overlapping each other in the first channel (see the first recess accommodating the first 4 and the second 2 in figure 2-3 Schauer) and the second channel is sized to accommodate the third and fourth conductors overlapping each other in the second channel (see the second recess accommodating the third 4 and the forth 2 in figure 2-3 Schauer).



Response to Arguments
Applicant’s arguments with respect to claim(s) 12-13, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 1, 3, 5-11 and 19-20 have been considered but are not persuasive.
Referring to claims 1 and 19, the first and second recesses having size such that frictionally holding the corresponding signal conductors, see figure 3 and the conductors are connected together in physical contact to electrically connect the first and second signal conductors, see figures 2-3, see side and top view in figure 2-3, wherein physical contact made between two conductor first and then solder used on top of conductor 4 (in figure 2) which spread on side (in figure 3).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571) 272-5251.  The examiner can normally be reached on Monday to Thursday 7:30am to 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.											Information regarding the status of an application may be obtained from the 
/PARESH H PAGHADAL/Examiner, Art Unit 2847